DETAILED ACTION

Primary Examiner acknowledges Claims 21-40 are pending in this application, with Claims 1-20 having been cancelled by preliminary amendment on February 8, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “636” has been used to designate “motor” and “muffler”.  Appropriate correction is required. 
Reference characters “636” and “637” have been used to designate “muffler”.    Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
  Reference character “636” has been used to designate “motor” and “muffler”.  Appropriate correction is required. 
Reference characters “636” and “637” have been used to designate “muffler”.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 21 recites the limitation “an outlet port in the housing, the outlet port being configured to connect to a humidifier or an air delivery tube and being in communication with an outlet of a motorized fan; and a water collection receptacle in communication with the outlet port and the motorized fan outlet, the water collection receptacle being configured to motorized fan outlet, wherein an air outlet of the water collection receptacle is substantially the same height as the motorized fan outlet when the flow generator is in an operating upright orientation.”; however, Primary Examiner is unsure of the breadth and scope of the “outlet port in the housing” as claimed.  
Claim 21 clearly recites the features of a flow generator constructed of a housing, a motorized fan within the housing, an outlet port in the housing, a water collection receptacle.  However, the relationship between the water collection receptacle and the housing is unclear.  
Can the water collection receptacle be within the housing with the motorized fan? If so, where? If not, how is the “in communication” connection formed between the housing and the water collection receptacle?  As seen in Lines 9-13, the water collection receptacle is “in communication with the outlet port and the motorized fan outlet”, is “configured to collect water entering the flow generator through the outlet port before the water reaches the motorized fan outlet”, and has “an air outlet of the water collection receptacle [that] is substantially the same height as the motorized fan outlet”.  However, the aforementioned citations provide no guidance to the relationship between the water collection receptacle and the housing beyond the devices being components of the flow generator and “in communication” either directly or indirectly - but lack a specific recitation of an order of intended or expected flow through the path utilizing each of these elements.
Where does the water collection receptacle sit with respect to the motorized fan and the intended or expected flow path of air?  Is the water collection receptacle before the fan?  Is the water collection receptacle after the fan? As seen in Lines 9-13, the water collection receptacle is “in communication with the outlet port and the motorized fan outlet”, is “configured to collect water entering the flow generator through the outlet port before the water reaches the motorized fan outlet”, and has “an air outlet of the water collection receptacle [that] is substantially the same height as the motorized fan outlet”.  However, the aforementioned citations provide no guidance to whether the water collection receptacle is placed before in air flow path to the motorized fan outlet, or placed after in the air flow path to the motorized fan outlet; rather, again Applicants reliance on “in communication” lacks the specific recitation of an order of intended or expected flow through the path utilizing each of these elements.
Where does the “collected water” come from?  From the air? From a structure within the flow generator? From the patient interface? From the humidifier or air conditioning system? As seen in Lines 9-13, the water collection receptacle is “in communication with the outlet port and the motorized fan outlet”, is “configured to collect water entering the flow generator through the outlet port before the water reaches the motorized fan outlet”, and has “an air outlet of the water collection receptacle [that] is substantially the same height as the motorized fan outlet”.  However, the aforementioned citations provide no discussion of how water is introduced to the flow generator system.  Primary Examiner is unsure if the water is formed by a dehumidification process utilizing mechanical heat exchange with condenser coils- similar to prior art Poindexter (5,301,516) and Gilroy et al. (2,702,546), if the water is formed by an ice melting process utilizing heat exchange - similar to prior art Eddins 
Where within the housing is “outlet port in the housing” located? Is the outlet port on a perimeter of the housing? Is the outlet port located within the housing?  How does the outlet port in the housing become “in communication” with the other components of the flow generator? As to Claims 6-11, the outlet port is “in the housing”, is “configured to connect to a humidifier or an air delivery tube and being in communication with an outlet of the motorized fan”, is “in communication” with the water collection receptacle and the motorized fan outlet” and provides a pathway to water “entering the flow generator…before the water reaches the motorized fan outlet”.  However, the aforementioned citations provide no requirement of the “outlet port” being located on a perimeter of the housing; rather, it appears provided the aforementioned limitation are met the term “outlet” appears to be a nonspecific nomenclature. 
Do the outlets of the “outlet port in the housing”, the “outlet of the motorized fan” and the “air outlet of the water collection receptacle” all have to converge and in what order?  Further, what features provide separate and distinct demarcations for each outlet? By Applicant’s numerous recitations of “in communication” it is clear that the recited elements need to be connected by some means either directly or indirectly; 
In light of the aforementioned questions, Primary Examiner has provided an analysis of the features of the claimed invention which appear to be confusing. Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
In this particular case, even turning to the original specification as filed for guidance appears to be unfruitful as the term “outlet port in the housing” is not utilized explicitly or in any variant in the original specification as filed.  Rather, the original specification discusses “flow generator outlet” (Para 0008, 0015, 0016, 0041,  0045, 0047, 0048, 0050, 0051, 0054, 0055, 0057, 0080), “motor outlet” (Para 0015, 0016, 0078, 0079, 0080), “a muffler chamber outlet” (Para 0015, 0016), “outlet 56 of the tube 50” (Para 0041, 0042), “outlet end of the inlet 54” (Para 0043), “outlet port” (Para 0068), “flow generator air outlet (or flow generator air outlet port)” (Para 0069-0071, 0078), “blower outlet” (Para 0078, 0079, 0080), “chamber outlet” (Para 0079, 0080), and “outlet portions” (Para 0080).  Thus the term “outlet port in the housing” is unclear as well as the relationship of the “outlet port in the housing” with the remaining components of the flow generator as claimed.  Dependent Claims 22-31 incorporate the indefinite subject matter from which they depend. Appropriate correction and clarification is required.
In regards to other independent Claim 32, the features of Claim 21 are coextensive with the limitations of Claim 32.  Thus Applicant is directed to address the correction and Claims 33-40 incorporate the indefinite subject matter from which they depend. Appropriate correction and clarification is required.
Specifically, Claims 31 and 40 recite the limitation “the outlet port of the flow generator”; however, Primary Examiner is unsure if the term “outlet port of the flow generator” is the same as or different from the term “outlet port in the housing”.  Additionally, this recitation appears to lack antecedent basis in the claims.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 23, 25, 27-29, 32, and 35-38 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 102(b)as being anticipated by Eddins (6,1702,282). 
One Interpretation: 
As to Claims 21 and 32, Eddins discloses a flow generator (Figures 1 and 3) for a CPAP system configured to deliver a pressurized flow of respiratory gas to a patient’s airways (“A portable air conditioner for personal use” Abstract), the flow generator (Figures 1 and 3) comprising: a housing (11, “an insulated housing 11, in the shape of a box wherein a bottom propeller 24 is attached to the first end 25 of the bar. The first propeller is angled to draw air into the housing.” Column 4, Lines 10-20; “electric motor 34” Column 4, Lines 20-30; “The motor turns the bottom gear 32 and a belt 35 attached to it turns the top gear 31. The top gear is coupled to the bar 20 which rotates causing the propellers 24, 26 to turn. The action of the first propeller 24 draws air into the housing. The second propeller 26 is not necessary but is preferably included, as it will push the air out of the housing at a greater velocity than if the first propeller were working alone.” Column 4, Lines 50-65) positioned within the housing (11), the motorized fan being configured to pressurize the flow of respiratory gas; an outlet port (17) in the housing (11), the outlet port (17) being configured to connect to an air delivery tube (50, “A duct 50 is affixed to the discharge portal 17 and extends away from the housing.” Column 4, Lines 34-38) and being in communication with an outlet (via 16) of the motorized fan (24); and a water collection receptacle (defined by the interior of 12) in communication with the outlet port (17) and the motorized fan outlet (16), the water collection receptacle (defined by the interior of 12) being configured to collect water (via melting of ice 66) entering the flow generator (Figure 1 and 3) through the outlet port (17) before the water reaches the motorized fan outlet (16), wherein the air outlet of the water collection receptacle (19) is substantially the same height as the motorized fan outlet (16) when the flow generator (Figures 1 and 3) is in an operating upright orientation. 
Regarding the concept of “pressurized flow”, Eddins clearly discloses the operation of the systems propellers (24/26) to “24 draws air into the housing” and “push the air out of the 

    PNG
    media_image1.png
    703
    869
    media_image1.png
    Greyscale

Regarding the concept of “to collect water”, the condensation and evaporation of water are naturally occurring phenomenon.  As the ice melts and the propellers blow, heat transfer occurs and cool vapor is provided to the air delivery tube; thus, providing air conditioning.  Also see Eddins “The air is drawn over the ice 66 that cools it down. The cool air leaves through the discharge portal 17 and enters the duct 50. The duct is fitted with a portion 51 that is bendable to allow the user to direct the cool air in any direction.” (Column 4, Lines 55-65). Inherently, if the area around the air delivery tube is warmer than the air provided within the air delivery 
	As to Claim 23, Eddins discloses the construction of the flow generator (Figures 1 and 4) suitable for being filled with ice to provide a portable air conditioner wherein the flow generator (Figures 1 and 4) is attached to the user via straps (52/53).  Regarding Applicant’s Claim limitation “at least 100 mL”, 100 mL of water is equal to 100 grams of water, wherein 100 grams is equal to 3.5 ounces (0.22 pounds). Inherently, the structure of Eddins to provide air conditioning, filled with ice, and secured on the back of the user at two points of contact is suitable for supporting more than ¼ pound of weight.
	As to Claims 25 and 35, Eddins discloses the construction of the flow generator (Figures 1 and 4) wherein the water collection receptacle (defined by the interior of 12) is a sump chamber, whereby ice is melted and suitable for removal through a drain (39, “A drain 39 is located adjacent to the motor. Preferably the draining means comprises a bore in the housing and a pin 40 adapted to be removably placed in the bore.” Column 4, Lines 30-35). 
	As to Claims 27 and 36, Eddins discloses the water collection receptacle (defined by the interior of 12) is a lower part of a connecting tube (12, as defined by structures 28/18) that connects the motorized fan outlet (16) to the outlet port (17). 
	As to Claims 28 and 37, Eddins discloses the outlet port (17) and the motorized fan outlet (16) are axially aligned with each other.  (Figure 3). 
	As to Claims 29 and 38, Eddins discloses the water collection receptacle (defined by the interior of 12) is configured to passively humidify (“The air is drawn over the ice 66 that cools it down. The cool air leaves through the discharge portal 17 and enters the duct 50. The duct is fitted with a portion 51 that is bendable to allow the user to direct the cool air in any direction.” Column 4, Lines 55-65) the pressurized flow of respiratory gas. 

Another Interpretation: 
	As to Claims 21 and 32, Eddins discloses a flow generator (Figures 1 and 3) for a CPAP system configured to deliver a pressurized flow of respiratory gas to a patient’s airways (“A portable air conditioner for personal use” Abstract) , the flow generator (Figures 1 and 3) comprising: a housing (11, “an insulated housing 11” Column 3, Lines 55-65), a motorized fan (one of 24/26;  “electric motor 34” Column 4, Lines 20-30; “The motor turns the bottom gear 32 and a belt 35 attached to it turns the top gear 31 . The top gear is coupled to the bar 20 which rotates causing the propellers 24, 26 to turn. The action of the first propeller 24 draws air into the housing. The second propeller 26 is not necessary but is preferably included, as it will push the air out of the housing at a greater velocity than if the first propeller were working alone.” Column 4, Lines 50-65) positioned within the housing (11), the motorized fan being configured to pressurize the flow of respiratory gas; an outlet port (13) in the housing (11), the outlet port (13) configured to connect to an air delivery tube (50, “A duct 50 is affixed to the discharge portal 17 and extends away from the housing.” Column 4, Lines 34-38) and being in communication with an outlet of the motorized fan (one of 16/17); a water collection receptacle (defined by the interior of 12) in communication with the outlet port (13) and the motorized fan outlet (one of 16/17), the water collection receptacle being configured to collect water entering the flow generator through the outlet port (13) before the water reaches the 

    PNG
    media_image2.png
    703
    869
    media_image2.png
    Greyscale

Regarding the concept of “pressurized flow”, Eddins clearly discloses the operation of the systems propellers (24/26) to “24 draws air into the housing” and “push the air out of the housing” (Column 4, Lines 50-65).  This recitation clearly recites a pressure differential as a resultant effect of the use of the propellers to direct the flow of gases.
Regarding the concept of “to collect water”, the condensation and evaporation of water are naturally occurring phenomenon.  As the ice melts and the propellers blow, heat transfer 
As to Claim 23, Eddins discloses the construction of the flow generator (Figures 1 and 4) suitable for being filled with ice to provide a portable air conditioner wherein the flow generator (Figures 1 and 4) is attached to the user via straps (52/53).  Regarding Applicant’s Claim limitation “at least 100 mL”, 100 mL of water is equal to 100 grams of water, wherein 100 grams is equal to 3.5 ounces (0.22 pounds). Inherently, the structure of Eddins to provide air conditioning, filled with ice, and secured on the back of the user at two points of contact is suitable for supporting more than ¼ pound of weight.
As to Claims 25 and 35, Eddins discloses the construction of the flow generator (Figures 1 and 4) wherein the water collection receptacle (defined by the interior of 12) is a sump chamber, whereby ice is melted and suitable for removal through a drain (39, “A drain 39 is located adjacent to the motor. Preferably the draining means comprises a bore in the housing and a pin 40 adapted to be removably placed in the bore.” Column 4, Lines 30-35). 
	As to Claims 27 and 36, Eddins discloses the water collection receptacle (defined by the interior of 12) is a lower part of a connecting tube (12, as defined by structures 28/18) that connects the motorized fan outlet (one of 16/17) to the outlet port (13). 
As to Claims 29 and 38, Eddins discloses the water collection receptacle (defined by the interior of 12) is configured to passively humidify (“The air is drawn over the ice 66 that cools it down. The cool air leaves through the discharge portal 17 and enters the duct 50. The duct is fitted with a portion 51 that is bendable to allow the user to direct the cool air in any direction.” Column 4, Lines 55-65) the pressurized flow of respiratory gas. 

Additional Alternative Interpretation: 
As to Claims 21 and 32, Eddins discloses a flow generator (Figures 1 and 3) for a CPAP system configured to deliver a pressurized flow of respiratory gas to a patient’s airways (“A portable air conditioner for personal use” Abstract), the flow generator (Figures 1 and 3) comprising: a housing (11, “an insulated housing 11, in the shape of a box wherein a bottom portion 12 of the housing… A lid 13 is in a top side 15 of the housing.” Column 3, Lines 55-65), a motorized fan (24 as motorized via 34, “A first propeller 24 is attached to the first end 25 of the bar. The first propeller is angled to draw air into the housing.” Column 4, Lines 10-20; “electric motor 34” Column 4, Lines 20-30; “The motor turns the bottom gear 32 and a belt 35 attached to it turns the top gear 31. The top gear is coupled to the bar 20 which rotates causing the propellers 24, 26 to turn. The action of the first propeller 24 draws air into the housing. The second propeller 26 is not necessary but is preferably included, as it will push the air out of the housing at a greater velocity than if the first propeller were working alone.” Column 4, Lines 50-65) positioned within the housing (11), the motorized fan being configured to pressurize the flow of respiratory gas; an outlet port (19) in the housing (11), the outlet port (19) being configured to connect to an air delivery tube (50, “A duct 50 is affixed to the discharge portal 17 and extends away from the housing.” Column 4, Lines 34-38) and being in communication with an outlet (via 16) of the motorized fan (24); and a water collection receptacle (defined by the 

    PNG
    media_image3.png
    703
    869
    media_image3.png
    Greyscale

Regarding the concept of “pressurized flow”, Eddins clearly discloses the operation of the systems propellers (24/26) to “24 draws air into the housing” and “push the air out of the 
Regarding the concept of “to collect water”, the condensation and evaporation of water are naturally occurring phenomenon.  As the ice melts and the propellers blow, heat transfer occurs and cool vapor is provided to the air delivery tube; thus, providing air conditioning.  Also see Eddins “The air is drawn over the ice 66 that cools it down. The cool air leaves through the discharge portal 17 and enters the duct 50. The duct is fitted with a portion 51 that is bendable to allow the user to direct the cool air in any direction.” (Column 4, Lines 55-65). Inherently, if the area around the air delivery tube is warmer than the air provided within the air delivery tube condensation will occur (similar to a cold soda sweating in the summer on a table) resulting in water vapor being condensed and effectively returned to the water collection receptacle. 
	As to Claim 23, Eddins discloses the construction of the flow generator (Figures 1 and 4) suitable for being filled with ice to provide a portable air conditioner wherein the flow generator (Figures 1 and 4) is attached to the user via straps (52/53).  Regarding Applicant’s Claim limitation “at least 100 mL”, 100 mL of water is equal to 100 grams of water, wherein 100 grams is equal to 3.5 ounces (0.22 pounds). Inherently, the structure of Eddins to provide air conditioning, filled with ice, and secured on the back of the user at two points of contact is suitable for supporting more than ¼ pound of weight.
	As to Claims 25 and 35, Eddins discloses the construction of the flow generator (Figures 1 and 4) wherein the water collection receptacle (defined by the interior of 12) is a sump chamber, whereby ice is melted and suitable for removal through a drain (39, “A drain 39 is 
	As to Claims 27 and 36, Eddins discloses the water collection receptacle (defined by the interior of 12) is a lower part of a connecting tube (12, as defined by structures 28/18) that connects the motorized fan outlet (16) to the outlet port (19). 
	As to Claims 28 and 37, Eddins discloses the outlet port (17) and the motorized fan outlet (16) are axially aligned with each other.  (Figure 3). 
	As to Claims 29 and 38, Eddins discloses the water collection receptacle (defined by the interior of 12) is configured to passively humidify (“The air is drawn over the ice 66 that cools it down. The cool air leaves through the discharge portal 17 and enters the duct 50. The duct is fitted with a portion 51 that is bendable to allow the user to direct the cool air in any direction.” Column 4, Lines 55-65) the pressurized flow of respiratory gas. 

9.	Claims 21-25, 27-30, and 32-39 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 102(b)as being anticipated by Blackstone (2004/0011073).
	As to Claims 21 and 32, Blackstone discloses a flow generator (Figures 1-2, also see Figure 9) for a CPAP system configured to deliver pressurized gas to a patient’s airways, the flow generator (Figures 1-2, also see Figure 9) comprising: a housing (10, defined as the combination of 12 and 14; “a heat reduction system (10) comprising an insulated container, typically a six sided rectangular box (12), the box including a lid (14), typically insulated.” Para 0044); a motorized fan (32, via 30 “Blower (29) may consist of a blower motor (30) such as an electrical powered motor, the motor (30) attached to a blower prop or fan (32).” Para 0050) air movement out of the interior of the portable air chiller.” Abstract); an outlet port (22) in the housing (10, defined as the combination of 12 and 14); the outlet port (22) being configured to connect to an air delivery tube (40) and being in communication with the outlet (34) of the motorized fan (32); and a water collection receptacle (28A) in communication with the outlet port (22) and the motorized fan outlet (32), the water collection receptacle (28A) being configured to collect water entering the flow generator (Figures 1-2) through the outlet port (22) before the water reaches the motorized fan outlet (32), wherein an air outlet (31) of the water collection receptacle (28A) is substantially at the same height as the motorized fan outlet (32) when the flow generator is in an operating upright orientation. 
	Regarding the concept of “pressurized flow”, Blackstone discloses the operation of the fan to provide “air movement” (Abstract). 
Regarding the concept of “to collect water”, the condensation and evaporation of water are naturally occurring phenomenon.  As the ice melts and the propellers blow, heat transfer occurs and cool vapor is provided to the air delivery tube; thus, providing air conditioning.  

    PNG
    media_image4.png
    870
    887
    media_image4.png
    Greyscale

	As to Claims 22 and 33, Blackstone discloses the water collection receptacle (28A) is configured to prevent the water entering the flow generator through the outlet port (22) from reaching the motorized fan outlet (34) when the flow generator is tilted up to 60 degrees in any direction from the operating upright orientation.  Specifically, Blackstone discloses “Typically, the interior of the base will define a volume that is capable of receiving melt from all of the ice that can be placed in the interior of the housing, without reaching the underside of the top wall of the base. A typical volume for the interior of the housing may be 50 liters or up to 200 liters for larger requirements.” (Para 0077). Regarding the explicit tilt dimension, Applicant is reminded, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928).  In this particular case, the centrally located construction of the motorized fan outlet (34) precludes the flow of water into the motorized fan outlet.  Additionally, Primary Examiner notes, even if the device of Blackstone were to completely tip over to 90 degrees, the water would be excised through the “air intake slots 16” prior to reaching the outlet of the motorized fan outlet. Thus, it appears the structure and relationship of Blackstone as shown in the drawings appears to preclude the introduction of water into the motorized fan outlet up to and perhaps beyond the 60 degree limitation as the water would be directed away from the motorized fan outlet through the air intake slots 16.
	As to Claim 23, Blackstone discloses the water collection receptacle (28A) has a “typical volume for the interior of the housing may be 50 liters or up to 200 liters for larger requirements.” (Para 0077).  
	As to Claims 24 and 34, Blackstone discloses the inlet (31A) of the motorized fan (32) faces downward toward a bottom (12) of the housing (10) when the flow generator is in an operating upright orientation. 
	As to Claims 25 and 35, Blackstone discloses the water collection receptacle (28A) is a sump chamber, whereby the melted ice is received. (See discussion of “phase change” and heat transfer - Para 0052).

	As to Claims 28 and 37, Blackstone discloses the outlet port (22) and the motorized fan outlet (34) are axially aligned with each other. 
	As to Claims 29 and 38, Blackstone discloses the water collection receptacle (28A) is configured to passively humidify the pressurized flow of respiratory gas, via “air conditioning” (Abstract, also see discussion of “phase change” and heat transfer - Para 0052).
	As to Claims 30 and 39, please see the rejections of Claims 22-25, 27-29, and 33-38.  

9.	Claims 21, 25-29, 32, and 35-38 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gilroy et al. (2,702,546).
	As to Claims 21 and 32, Gilroy discloses a flow generator (Figure 4) for a CPAP system (“The air is continuously circulated therein by the fan blower 65 that is in constant operation while the tent is in use.” Column 6, Lines 5-10) configured to deliver a pressurized flow of respiratory gas to a patient’s airways, the flow generator comprising: a housing (11, “cabinet” Column 3, Lines 50-55); a motorized fan (65 via 66, “fan blower” and “The fan is driven by an electric motor 66” Column 5, Lines 60-70) positioned within the housing (11), the motorized fan (65) being configured to pressurize the flow of respiratory gas; an outlet port (via arrows leading into 47 from 13, Figure 4) in the housing (11), the outlet port (via arrows leading into 47 from 13) being configured to connect to an air delivery tube (13) and being in communication with an outlet (via arrows leading away from 47 into 13) of the motorized fan (65); and 
    PNG
    media_image5.png
    653
    871
    media_image5.png
    Greyscale
a water collection receptacle (47, “cooling box” “The insulation around the cooling box also assists in reducing the vibrations produced by the fan motor so that its operation is relatively noiseless” Column 5, Lines 70-75) in communication with the outlet port (via arrows leading into 47 from 13, Figure 4) and the motorized fan outlet (via arrows leading away from 47 into 13), the water collection receptacle (47) being configured to collect water (via condensation of “cooling coils 56” operating through heat transfer Column 5, Lines 30-35) entering the flow generator through the outlet port (via arrows leading into 47 from 13) before the water reaches the motorized fan outlet (via arrows leading away from 47 into 13), wherein an air outlet (defined by the region wherein arrows below cooling coils 56 are first introduced to the fan 
 As to Claims 25 and 35, Gilroy discloses the water collection receptacle (47) is a sump chamber which forms “a basin for collecting condensate.  The condensate is obtained from the water vapor in the atmosphere circulated through the tent hood which condenses on the cooling coils and drips to the bottom of the box as indicated by the accumulated liquid supply L” (Column 6, Lines 25-35). 
As to Claims 26 and 35, Gilroy discloses the water collection receptacle (47) is a nose reducing muffler (“The insulation around the cooling box also assists in reducing the vibrations produced by the fan motor so that its operation is relatively noiseless” Column 5, Lines 70-75). 
As to Claims 27 and 36, Gilroy discloses the water collection receptacle (47) is a lower part of a connecting tube (defined by the upright below 65) that connects the motorized fan outlet (via arrows leading away from 47 into 13) to the outlet port (via arrows leading into 47 from 13, Figure 4).  
As to Claims 28 and 37, Gilroy discloses the outlet port (via arrows leading into 47 from 13, Figure 4) and the motorized fan outlet (via arrows leading away from 47 into 13) are axially aligned with each other. 
As to Claims 29 and 38, Gilroy discloses the water collection receptacle (47) is a passively humidifying for conditioning the gas to the patient which forms “a basin for collecting condensate.  The condensate is obtained from the water vapor in the atmosphere circulated through the tent hood which condenses on the cooling coils and drips to the bottom of the box as indicated by the accumulated liquid supply L” (Column 6, Lines 25-35), wherein “The air is continuously circulated therein by the fan blower 65 that is in constant operation while the tent is in use.” (Column 6, Lines 5-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785